  Case 1:19-cv-05259-BMC Document 6 Filed 09/27/19 Page 1 of 2 PageID #: 32



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                  1:19-cv-05259-BMC
June Varelli individually and on behalf of
all others similarly situated
                               Plaintiff

                 - against -                             Notice of Voluntary Dismissal

Blue Diamond Growers
                               Defendant

       Plaintiff gives notice this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: September 27, 2019
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
                                                                 505 Northern Blvd., Suite 311
                                                                 Great Neck, NY 11021
                                                                 (516) 303-0552
                                                                 spencer@spencersheehan.com
                                                                 E.D.N.Y. # SS-8533
                                                                 S.D.N.Y. # SS-2056
  Case 1:19-cv-05259-BMC Document 6 Filed 09/27/19 Page 2 of 2 PageID #: 33



1:19-cv-05259-BMC
United States District Court
Eastern District of New York

June Varelli individually and on behalf of all others similarly situated

                                         Plaintiff


         - against -


Blue Diamond Growers

                                          Defendants




                               Notice of Voluntary Dismissal


                                     Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                    Great Neck, NY 11021
                                    Tel: (516) 303-0552
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: September 27, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
